UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2013 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 001-35679 MADISON COUNTY FINANCIAL, INC. (Exact name of registrant as specified in its charter) Maryland 46-0658311 (State or other jurisdiction of Company or organization) (I.R.S. Employer Identification Number) 111 West Third Street, Madison, Nebraska (Address of Principal Executive Offices) Zip Code (402) 454-6511 (Registrant’s telephone number) N/A (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such requirements for the past 90 days. YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNO x As of May 15, 2013, 3,193,054 shares of the Registrant’s common stock, par value $0.01 per share, were issued and outstanding. Madison County Financial, Inc. Form 10-Q Index Page Part I. Financial Information Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2013 (unaudited) and December 31, 2012 1 Condensed Consolidated Statements of Income for the Three Months Ended March 31, 2013 and 2012 (unaudited) 2 Condensed Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2013 and 2012 (unaudited) 3 Condensed Consolidated Statements of Stockholders’ Equity for the Three Months Ended March 31, 2013 and 2012 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures about Market Risk 35 Item 4. Controls and Procedures 35 Madison County Financial, Inc. Form 10-Q Part II. Other Information Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults upon Senior Securities 36 Item 4. Mine Safety Disclosures 36 Item 5. Other Information 36 Item 6. Exhibits 36 Signature Page 37 Part I. – Financial Information Item 1.Financial Statements Madison County Financial, Inc. Condensed Consolidated Balance Sheets (Dollars in Thousands, except share and per share data) March 31, December 31, (Unaudited) Assets Cash and due from banks $ $ Interest-earning demand accounts Cash and cash equivalents Certificates of deposit Investment securities: Available for sale, at fair value Held to maturity, at amortized cost (fair value of $28,276 and $25,630, respectively) Loans held for sale Loans receivable, net of allowance for losses of $5,196and $4,941, respectively Stock in Federal Home Loan Bank (“FHLB”) of Topeka Premises and equipment, net Bank-owned life insurance (“BOLI”) Accrued interest receivable Core deposit intangible Goodwill Other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits $ $ Borrowings Accrued interest payable Other liabilities Total liabilities Commitments and contingencies Stockholders’ Equity Common stock, $.01 par value per share: Issued and outstanding - 3,193,054 and 3,193,054 respectively 32 32 Additional paid in capital Unearned employee stock ownership plan (ESOP) ) ) Retained earnings Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to condensed consolidated financial statements 1 Madison County Financial, Inc. Condensed Consolidated Statements of Income (Dollars in Thousands, except share and per share data) Three Months Ended March 31, (Unaudited) Interest and Dividend Income Loans receivable, including fees $ $ Investment securities - taxable 83 84 Investment securities - non-taxable Other 21 11 Total interest income Interest Expense Deposits Borrowings 54 57 Total interest expense Net interest income Provision for loan losses Net Interest Income After Provision for Loan Losses Other Income Service charges on deposit accounts 48 46 ATM and credit card fees 31 32 Loan servicing income, net 49 34 Gain on sale of loans Increase in surrender value of life insurance 38 38 Insurance commission income 89 94 Other income 36 45 Total other income Other Expense Salaries and employee benefits Director fees and benefits 20 21 Net occupancy Data processing fees 61 44 Professional fees 15 Advertising 27 20 Supplies 31 31 FDIC insurance premiums 31 29 Core deposit intangible amortization 39 45 Other expense Total other expense Income Before Income Tax Expense Income tax expense Net Income $ $ Earnings Per Share: Basic $ N/A Diluted N/A See notes to condensed consolidated financial statements. 2 Madison County Financial, Inc. Condensed Consolidated Statements of Comprehensive Income (Dollars in Thousands) Three Months Ended March 31, (Unaudited) Net Income $ $ Other Comprehensive Loss Unrealized losses on available-for-sale securities, net of taxes of $(13) (unaudited) and $(5) (unaudited) for the three months ended March 31, 2013 and 2012, respectively ) (9
